                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
                                                              :
In re:                                                        :                    Chapter 11
                                                              :
DAVID’S BRIDAL, INC., et al.,1                                :                    Case No. 18-12635 (LSS)
                                                              :
                          Debtors.                            :                    (Jointly Administered)
                                                              :
                                                              :
                                                              :
------------------------------------------------------------- x

     MOTION FOR LEAVE TO FILE LATE REPLY OF EVERCORE GROUP L.L.C.
      IN SUPPORT OF DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
      AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN EVERCORE
      GROUP L.L.C. AS INVESTMENT BANKER EFFECTIVE NUNC PRO TUNC
                          TO THE PETITION DATE

          Evercore Group L.L.C. (“Evercore”), by and through its undersigned counsel, DLA Piper

LLP (US), hereby submits this motion (the “Motion”) seeking entry of an order, substantially in

the form attached to this Motion as Exhibit A (the “Proposed Order”), granting Evercore Group

L.L.C ( “Evercore”) leave to file a late reply (the “Reply”), attached here as Exhibit B, in support

of the Debtors’ Application for Entry of an Order Authorizing the Debtors to Employ and Retain

Evercore Group L.L.C. as Investment Banker Effective nunc pro tunc to the Petition Date [D.I.

128] (the “Application”)2 and in response to the Limited Objection by Various Creditors to

Debtors’ Application to Retain Evercore Group L.L.C. as Investment Banker [D.I. 181] (the

“Objection”) filed by Oaktree Capital Management, L.P., acting solely in its capacity as investment

advisor on behalf of certain funds and accounts in its Strategic Credit, High Yield and U.S. Senior


1         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: David’s
Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The location of the Debtors’
corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.

2
          Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
                                                                  1

EAST\163314484.1
Loans strategies; Courage Capital Management, LLC, acting solely in its capacity as investment

manager to certain investment funds; AlbaCore Capital LLP, acting in its capacity as delegated

investment manager to AlbaCore Capital Limited as AIFM to certain funds and investment

entities; and Deutsche Bank AG Cayman Islands Branch (solely with respect to the Distressed

Products Group) (collectively, the “Objecting Lenders”). In support of this Motion, Evercore

respectfully states as follows:

                                  JURISDICTION AND VENUE

       1.      This Court has jurisdiction over these chapter 11 cases under sections 157 and 1334

of title 28 of the United States Code and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated as of February 29, 2012.

       2.      This Motion is a core proceeding under section 157(b)(2) of title 28 of the United

States Code.

       3.      Venue for these cases is proper in this Court under sections 1408 and 1409 of title

28 of the United States Code.

       4.      The basis for the relief requested in this Motion is Rule 9006-1 of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

                                     RELEVANT BACKGROUND

       5.      On November 29, 2018, David’s Bridal, Inc. and its affiliated debtors (the

“Debtors”) filed the Application for authority to retain Evercore as their investment banker in these

chapter 11 cases. As discussed further in the Reply, Evercore’s retention is vital to the Debtors’

restructuring efforts—efforts that the Objecting Lenders, as party to the Restructuring Support




                                                 2

EAST\163314484.1
Agreement, are contractually obligated to support. Inexplicably, the Objecting Lenders took

sudden and belated issue with Evercore’s fee structure when the Debtors filed the Application.

       6.      In an effort to sustain negotiations with the Objecting Lenders, the Debtors and

Evercore agreed to extend the deadline to file an objection to the Application solely for the

Objecting Lenders to December 14, 2018 at 11:00 a.m. (EST) (the “Objection Deadline

Extension”). Unfortunately, the parties were unable to agree on a resolution to the Objecting

Lenders’ issues and the Objecting Lenders filed their Objection by the Objection Deadline

Extension. The Objecting Lenders also filed the Declaration of Martin Lewis in Support of Limited

Objection by Various Creditors to Debtors’ Application to Retain Evercore Group L.L.C. as

Investment Banker (the “Lewis Declaration”) in support of the Objection on December 15, 2018.

       7.      A hearing (the “Hearing”) on the Application is scheduled to take place on

December 18, 2018, at 2:00 p.m. (EST). Except for with respect to the Objecting Lenders,

Objections to entry of the order approving the relief requested in the Application were due by 4:00

p.m. (EST) on December 11, 2018 (the “Objection Deadline”). Pursuant to Local Rule 9006-1(d),

a reply to any such objection was due at 4:00 p.m. on December 13, 2018. Having received the

Objection on October 14, 2018, Evercore was unable to submit a reply by the deadline set forth in

Local Rule 9006-1(d).

                                    RELIEF REQUESTED

       8.      By this Motion, Evercore respectfully requests entry of an order granting leave to

file the Reply on December 17, 2018, prior to the hearing on the Application.

                             BASIS FOR RELIEF REQUESTED

       9.      The Hearing is scheduled for December 18, 2018. Local Rule 9029-3(a) set forth

the deadline to file an agenda for the Hearing, December 14 , 2018, at 12:00 p.m. (EST), and the


                                                3

EAST\163314484.1
deadline to file a reply to any objections that may have been received, December 13, 2018, at 4:00

p.m. (EST) (the “Reply Deadline”). The prescribed Reply Deadline was prior to the Objection

Deadline Extension.

       10.     The Debtors provided, and Evercore agreed to, the Objection Deadline Extension

to the Objecting Lenders in an effort to facilitate productive discussions between the parties with

the goal of resolving a potential objection to the Application.

       11.     Evercore, subject to Federal Rule of Evidence 408, has been cooperative. Not only

did Evercore agree to voluntarily extend the Objecting Lenders’ objection deadline, they also

readily providing all requested and helpful information to the Objecting Lenders regarding its fees

in a good faith attempt to address the Objecting Lenders’ concerns.

       12.     With the parties unable to agree upon a resolution before the Objection Deadline

Extension, the Objecting Lenders filed the Objection and the Lewis Declaration after the Reply

Deadline. Accordingly, Evercore respectfully submits that cause exists to allow Evercore to file

the Reply after the Reply Deadline. By delaying drafting and filing the Reply prior to the

Objection, Evercore was able to engage in discussions with the Objecting Lenders and were better

positioned to respond fully to the Reply.

       13.     Additionally, Evercore submits that no party in interest will be prejudiced if they

are permitted to file the Reply. Evercore believes that the Objecting Lenders and the Court would

benefit from the written reply to the Objection in advance of the Hearing.

                                             NOTICE

       14.     Notice of this Motion has been provided to (i) the Debtors, (ii) the Office of the

United States Trustee for the District of Delaware, (iii) counsel to the Objecting Lenders, and (iv)




                                                 4

EAST\163314484.1
all parties that have requested notice in these chapter 11 cases under Bankruptcy Rule 2002.

Evercore submits that, in light of the relief requested, no other or further notice need be given.

                                         CONCLUSION

        WHEREFORE, Evercore respectfully requests entry of an order substantially in the form

attached to this Motion as Exhibit A, granting leave to file a reply and granting such other and

further relief as is just and proper.



Dated: December 17, 2018                    DLA PIPER LLP (US)
       Wilmington, Delaware
                                            /s/ Maris J. Kandestin
                                            Maris J. Kandestin (DE Bar No. 5294)
                                            1201 North Market Street, Suite 2100
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: maris.kandestin@dlapiper.com

                                            Richard A. Chesley (pro hac vice admission pending)
                                            444 West Lake Street, Suite 900
                                            Chicago, Illinois 60606
                                            Telephone: (312) 368-4000
                                            Facsimile: (312) 236-7516
                                            Email: richard.chesley@dlapiper.com

                                            Jamila Justine Willis(pro hac vice admission pending)
                                            1251 Avenue of the Americas, 27th Floor
                                            Telephone: (212) 335-4500
                                            Facsimile: (212) 335-4501
                                            Email: jamila.willis@dlapiper.com

                                            Counsel to Evercore Group L.L.C.




                                                  5

EAST\163314484.1
